Case 1:18-cr-00022-NLH Document 61 Filed 07/03/19 Page 1 of 6 PagelD: 295

AO 2456 (Mod. D/NJ 12/06) Sheet 1 - Judgment ina Criminal Case

UNITED STATES DISTRICT COURT
District of New Jersey

UNITED STATES OF AMERICA
ae CASE NUMBER 1:18-CR-00022-NLH-2
JAMES LEWIS

Defendant.

AMENDED JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Date of Original Judgment: 6/26/2019

Reason for Amendment: Modification of Supervision Conditions (18 U.S.C. §§ 3563(c} or 3583(e))
The defendant, JAMES LEWIS, was represented by LOR! M. KOCH, AFPD.

On Motion of the United States, the Court has Dismissed Counts 1, 4 and 5 of the Indictment.

The defendant pleaded Guilty to Count 7 of the INDICTMENT on 8/17/2018. Accordingly, the court has adjudicated that
the defendant is guilty of the following offense:

 

 

Count
Title & Section Nature of Offense Date of Offense Number
18U.S.C, 5554 SMUGGLING FROM UNITED STATES 4/17/2014 7

As pronounced on June 24, 2019, the defendant is sentenced as provided in pages 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is ordered that the defendant must pay to the United States a special assessment of $100.00 for Count 7, which
shail be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address uniil all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.

fi
{
Signed this_ >) _ day of July, 2019.

po L, Hiner

Hon. Noe! L. Hillman
U.S. District Judge

 

04548
Case 1:18-cr-00022-NLH Document 61 Filed 07/03/19 Page 2 of 6 PagelD: 296

AO 245B (Mod. GINJ 12/06} Sheet 4 - Probation

Judgment - Page 2 of 6
Defendant: JAMES LEWIS
Case Number: 1:18-CR-00022-NLH-2

PROBATION

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that you, James Lewis, are hereby
placed on probation for a term of 3 years.

While on probation, you must not commit another federal, state, or local crime, must refrain from any unlawful use
of a controlled substance and must comply with the standard conditions that have been adopted by this court as set forth
below.

You must submit to one drug test within 15 days of commencement of probation and at least two tests thereafter
as determined by the probation officer.

You must cooperate in the collection of DNA as directed by the probation officer.

If this judgment imposed restitution, you must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264,
2327, 3663, 3663A, and 3664. You must pay the assessment imposed in accordance with 18 U.S.C. §3013. If this judgment
imposed a fine, you must pay in accordance with the Schedule of Payment sheet of this judgment. You must notify the
court of any material change in your economic circumstances that might affect your ability to pay restitution, fines, or special
assessments.

You must comply with the following special conditions:
CURFEW

Defendant shall comply with a curfew for a period not to exceed 240 consecutive days. Defendant shall receive
credit for time completed on home detention. During this time, defendant is restricted to his residence every day
from 9 p.m. until 6 a.m., or as directed by the supervising officer, and shall comply with the program agreement and
electronic monitoring procedures as directed by the supervising officer. Defendant shall pay/co-pay for services,
directly to the monitoring company, to the supervising officer's satisfaction. During the curfew period, the Court
authorizes a search of defendant’s geographic location and movements by the probation office via the program's
equipment.

ALCOHOL TESTING AND TREATMENT

You must refrain from the use of alcohol, and must submit to urinalysis or other forms of testing to ensure
compliance. It is further ordered that you must submit to evaluation and treatment, on an outpatient or inpatient
basis, as approved by the U.S. Probation Office. You must abide by the rules of any program and must remain in
treatment until satisfactorily discharged by the Court. You must alert all medical professionals of any prior substance
abuse history, including any prior history of prescription drug abuse. The U.S. Probation Office will supervise your
compliance with this condition.

FINANCIAL DISCLOSURE

Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co-
mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
of your income. You must cooperate in the signing of any authorization to release information forms permitting the
U.S. Probation Office access to your financial records.
Case 1:18-cr-00022-NLH Document 61 Filed 07/03/19 Page 3 of 6 PagelD: 297

AQ 2456 (Mod. DNS 12/06} Sheet 4 - Probation

Judgment - Page 3 of 6
Defendant: JAMES LEWIS
Case Number: +:18-CR-00022-NLH-2

NEW DEBT RESTRICTIONS

You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. You
must not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
obligation or otherwise has the expressed approval of the Court.
Case 1:18-cr-00022-NLH Document 61 Filed 07/03/19 Page 4 of 6 PagelD: 298

AO 2458 (Mod. D/NJ 12/06) Sheet 4 - Probation

Judgment - Page 4 of 6
Defendant: JAMES LEWIS
Case Number. 1:18-CR-00022-NLH-2

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
(such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
change.

8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9) Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
Case 1:18-cr-00022-NLH Document 61 Filed 07/03/19 Page 5 of 6 PagelD: 299

AQ 2458 (Mod. DINJ 12/06} Sheet 4 - Probation

Judgment - Page 5 of 6
Defendant: JAMES LEWIS
Case Number: 1:18-CR-00022-NLH-2

STANDARD CONDITIONS OF SUPERVISION

13) You must follow the instructions of the probation officer related to the conditions of supervision.

Upon a finding of a violation of probation or supervised release, | understand that the Court may (1) revoke supervision
or (2) extend the term of supervision and/or modify the conditions of supervision.

These conditions have been read to me. | fully understand the conditions, and have been provided a copy of them.

1 1
1 i
1 1
1 ‘
1 1
‘ 1
t '
t 1
' t
‘ '
I You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his |
' associate Probation Officers. '
1 1
1 t
t t
' I
' J
‘ I
t '
t 1
1 1
1 1
1 1
1 '

(Signed)
Defendant Date

 

U.S. Probation Officer/Designated Witness Date
Case 1:18-cr-00022-NLH Document 61 Filed 07/03/19 Page 6 of 6 PagelD: 300

AQ 245B (Mod. D/NJ 12/06) Sheel 5 - Fine

Judgment - Page 6 of 6
Defendant: JAMES LEWIS
Case Number: 1:18-CR-00022-NLH-2

FINE
Ordered that the defendant shall pay a fine of $4,000.00.

This fine, plus any interest pursuant to 18 U.S.C. § 3612(f}(1}, is due immediately and shalt be paid in monthly
installments of no less than $125.00, to commence 30 days after the date of this judgment.

If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally
imposed. See 18 U.S.C. § 3614.

Uniess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
